Citation Nr: 1636173	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-47 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for mechanical lumbar strain with thoracic spine degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for chronic cervical strain and lower cervical degenerative spondylosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from September 2004 to January 2005, and from August 2005 to December 2006.  He died in December 2012.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In February 2012, the appellant requested that she be substituted into the Veteran's claims pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008 (codified at 38 U.S.C.A. § 5121A).  In a February 2013 letter to the appellant, the RO accepted the appellant's request to act as a substitute on behalf of the Veteran for the appeals that were pending at the time of his death.

This matter was previously before the Board in June 2014, at which time the case was remanded for additional development.  

In an October 2015 decision, the Board denied the claims for increased initial rating for psychiatric disorder, GERD, chronic cervical strain and lower cervical degenerative spondylosis, lumbar strain, and chronic sinusitis.  The Board awarded an earlier effective date of November 14, 2008 for the grant of service connection for chronic sinusitis, but also denied service connection for throat clearing, post nasal drainage, and cough due to an undiagnosed illness, cold and heat exposure, bilateral food disorder, nummular eczema of the legs, erectile dysfunction, and left hip disorder.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims. In April 2016, the parties filed a Joint Motion for Remand partially vacating the Board's October 2015 decision to the extent that it denied the claims for increased initial ratings for lumbar and cervical spine disabilities, and remanded the matters for readjudication in light of the Joint Motion for Remand.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's service-connected lumbar strain was manifested by complaints of pain on motion of the lumbar spine on examination, but did not cause limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, did not demonstrate neurologic impairment outside of left lower extremity radiculopathy, and/or did not cause incapacitating episodes as defined by VA.

2.  For the entire initial rating period on appeal, the Veteran's service-connected chronic cervical strain and lower cervical degenerative spondylosis was manifested by complaints of pain on motion of the cervical spine on examination, but did not cause limitation of flexion to greater than 15 degrees but less than 30 degrees, or combined range of motion of the cervical spine to 170 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, did not demonstrate neurologic impairment, and/or did not cause incapacitating episodes as defined by VA.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent rating for mechanical lumbar strain with thoracic spine degenerative disc disease have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2015).

2.  The criteria for an initial rating in excess of 10 percent rating for chronic cervical strain and lower cervical degenerative spondylosis have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records, as well as Social Security Administration (SSA) records.

The Veteran was also provided with VA examinations in 2009.  The VA examination report was based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.



II.  Factual Background

A private physician in June 2008 interpreted a January 2008 magnetic resonance imaging (MRI) report as showing some cervical spondylosis and some osteophytes with severe stenosis in the left neuroforamen and mild stenosis of the right neuroforamen at C3-C4.  He also noted degenerative changes at the C6-C7 level.  With respect to the lumbar spine, he said there was degeneration at L4-L5 and mild to moderate spinal and foraminal stenosis.  He reported that these findings were likely the cause of the cervical and back pain and may very well be a continued source of pain or disability in the future.

In November 2008, the Veteran filed a claim for service connection for a lower back disability.

The Veteran was seen at a medical facility in November 2008 complaining of pain in his buttocks and legs on prolonged standing.  Findings revealed decreased range of motion on flexion and normal extension lateral bends.  A lumbar computed tomography (CT) scan revealed central/left paracentral lateral recess narrowing and L5-S1 mild central bulging.  He was assessed as having spinal claudication/spinal stenosis/degenerative joint disease.  

In November 2008, the RO granted service connection for mechanical lumbar strain with thoracic spine degenerative disc disease and assigned a 10 percent rating.  

The Veteran complained at a March 2009 Persian Gulf War Protocol Examination of persistent low back pain, stiffness and tightness with occasional spasm.  He also reported flare-ups two to three times a month.  He said he was able to walk one to three miles.  Lumbar range of motion testing revealed extension from 0 to 20 degrees, forward flexion from 0 to 75 degrees, right and left lateral bending from 0 to 25 degrees and right and left rotation from 0 to 20 degrees.  Tenderness was noted on all ranges of motion.  There was increased pain following repetitive testing, but no weakness, excess fatigability, incoordination, lack of endurance, or loss in range of motion.  The examiner could not express additional limitation due to repetitive use, without resorting to mere speculation.  Neurological findings were unremarkable.  Additional findings show that the Veteran had a normal gait with no lumbar ankylosis.  Tenderness was noted, but there were no muscle spasms.
Lumbar x-rays were normal except for thoracic degenerative disc disease.  The Veteran was assessed as having mechanical lumbar strain with thoracic spine degenerative disc disease.

Cervical problems reported at a July 2009 VA examination included pain when looking to the right, but no weakness in the neck in the trapezius on the left.  The Veteran was noted as taking Naprosyn for pain.  Findings revealed cervical spasms, tenderness, and pain with motion and guarding, but not severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was no ankylosis.  Range of motion revealed forward flexion from 0 to 35 degrees with pain at 35 degrees.  There was no limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  Extension was from 0 to 30 degrees with pain at 30 degrees and no limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  Right and left lateral flexion was from 0 to 30 degrees with pain at 20 degrees and no limitation of motion with repetitive ROM due to pain, fatigue, lack of endurance, incoordination or weakness.  Right and left rotation was from 0 to 45 degrees with pain at 45 degrees and no limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  Cervical x-rays revealed mild to moderate mid to lower cervical degenerative spondylosis.  The Veteran was diagnosed as having chronic cervical strain and mild to moderate mid to lower cervical "degenerative".  The condition was noted to have significant effects on the Veteran's usual occupation (as a physician) due to decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina and pain.

In July 2009, the RO granted service connection for chronic cervical strain and lower cervical degenerative spondylosis and assigned a 10 percent disability rating.

An August 2009 VA physical therapy report reflects that the Veteran complained of back and neck pain.  Objectively, there was tenderness over the lumbosacral junction and the sacroiliac joints bilaterally.  He rated his level of pain as a 2-3/10 at that time, and 5/10 at its worst.  He stated that prolonged sitting and standing tended to aggravate his pain.  Lumbar forward bending was within normal limits, and backward bending was moderately limited with pain, side bending right, and left was mildly limited with pain.  There was no lower extremity weakness noted, but motor control was a problem.  Straight leg raising was negative bilaterally.  He was assessed with degenerative changes in the low back.

Physical therapy records from May 2010 to July 2010 show that the Veteran received physical therapy for low back pain.  He was advised to return if additional therapy was needed.

The Veteran reported at a VA medical facility in December 2010 that his low back pain was gradually getting worse.  Lumbar spine studies performed at that time included x-rays revealing degenerative disc disease T11-T12, otherwise normal, and a MRI revealing broad-based disc bulge with mild bilateral neural foraminal narrowing, L3-L4, and broad-based disc bulge with impingement upon left L4 and L5 nerve roots, L4-L5.

A February 2011 VA outpatient record shows that the Veteran had had two back injections for pain without much improvement and was due for a third injection.

At a VA Aid and Attendance examination in May 2012, the examiner reported that the Veteran had no limitation of motion of the cervical or lumbar spine, but had functional disabilities due to back pain.

II.  Legal Criteria and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Code 5237.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

 Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

A. Lumbar Spine

In this case, the Veteran's mechanical lumbar strain with thoracic spine degenerative disc disease is rated as 10 percent disabling.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 60 degrees or less but not greater than 30 degrees, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.  See DeLuca, supra; 38 C.F.R. § 4.7.  However, this is not the case.  

Findings as noted at the March 2009 Persian Gulf Protocol examination revealed forward flexion to 75 degrees and a combined range of motion of the thoracolumbar spine to 185 degrees.  In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner in March 2009 specifically found that repetition on range of motion revealed increased pain, but no weakness, excess fatigability, incoordination, lack of endurance, or loss in range of motion.  The examiner went on to state that he could not express additional limitation due to repetitive use without resorting to mere speculation.  Similarly, a VA Aid and Attendance examiner in May 2012 reported that the Veteran had functional disabilities due to back pain, but he also reported that there was no limitation of flexion on exam.  In short, there is nothing in the record to suggest that flexion of the lumbar spine was the functional equivalent of flexion limited to 60 or that the combined range of motion was 120 degrees or less, or that an abnormal gait or abnormal spinal contour had been shown.  38 C.F.R. § 4.71, Code 5237.  

Pursuant to the April 2016 Joint Motion for Remand, the Board has specifically considered the Veteran's reported flare-ups in reaching this determination.  The March 2009 VA examination reflects that the Veteran reported moderate flare-ups 2 to 3 times per month, lasting hours in duration, which were of moderate severity.  However, the examiner indicated that he was unable to express additional limitation of motion during flare-up without resort to speculation.  Again, there is nothing to suggest greater limitation of motion to 60 degrees or less during flare-up.  The Board has carefully examined the Veteran's treatment records; however, there is no reference of severe flare-up with resulting loss of motion beyond the typical complaints of pain with occasional increase in pain levels with additional activity levels.  While the Veteran's statements regarding the frequency and severity of his flare-ups are competent and credible, the level of impairment during flare-up is contemplated in the assigned rating.  There is nothing in the treatment records showing that flare-ups resulted in additional limitation of function consistent with a higher evaluation.  Accordingly a higher than 10 percent rating is not warranted on the basis of additional limitation during flare-up.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  Service connection is in effect for left lower extremity radiculopathy, and is not subject of the current appeal.  As noted, neurological findings at the March 2009 Persian Gulf War Protocol examination were otherwise unremarkable.  In the absence of any other quantifiable neurologic impairment, there is no basis to rate a condition.  

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 for Intervertebral Disc Syndrome.  However, there is no evidence, either lay or medical, of incapacitating episodes as contemplated by the regulation.  Accordingly, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

B.  Cervical Spine Disability

In this case, the Veteran's cervical strain disability is rated as 10 percent disabling.  In order to warrant a higher rating, there must be the functional equivalent of forward flexion greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.  See DeLuca, supra; 38 C.F.R. § 4.7.  However, such criteria have not been shown here.  Rather, findings at the July 2009 VA examination revealed forward flexion to 35 degrees with pain at 35 degrees and a combined range of motion of the cervical spine of 215 degrees.  Also, while cervical spams were noted along with guarding and tenderness, none of these findings were found to be severe enough to result in abnormal gait or spinal contour.  

In terms of functional impairment, the July 2009 VA examiner specifically found no limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, a higher rating is not warranted on this basis.

Pursuant to the April 2016 Joint Motion for Remand, the Board has specifically considered the Veteran's reported flare-ups in reaching this determination.  The July  2009 VA examination reflects that the Veteran reported moderate flare-ups 1that lasted 1 to 2 days that were described as "severe" and caused "marked" functional impairment.  Again, there is nothing to suggest greater limitation of motion to 30 degrees or less during flare-up.  The Board has carefully examined the Veteran's treatment records; however, there is no reference of severe flare-up with resulting loss of motion beyond the typical complaints of pain.  While the Veteran's statements regarding the frequency and severity of his flare-ups are competent and credible, the level of impairment during flare-up is contemplated in the assigned rating.  Accordingly, a higher than 10 percent rating is not warranted on the basis of additional limitation during flare-up.


Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence, either lay or medical, of incapacitating episodes as contemplated by the regulation.  Accordingly, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

C.  Both Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's cervical and lumbar spine disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination, including pain and limited range of motion, is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities impacted his ability to work or perform certain tasks.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran did not allege or indicated that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Here, the Veteran had a combined 80 and 100 percent evaluation during the course of the appeal period. These evaluations fully contemplate the combined impact and referral for extraschedular consideration is not warranted.

Also, there is no basis for staged ratings of the Veteran's cervical and lumbar spine disabilities, as his symptoms were primarily the same throughout the appeal period.  For the foregoing reasons, the Board finds that initial ratings in excess of 10 percent are not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for mechanical lumbar strain with thoracic spine degenerative disc disease is denied.

Entitlement to an initial rating in excess of 10 percent for chronic cervical strain and lower cervical degenerative spondylosis is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


